t c memo united_states tax_court vincent a wolfington and alicia m wolfington petitioners v commissioner of internal revenue respondent docket no filed date vincent a wolfington and alicia m wolfington pro sese stephanie a sasarak for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for and the internal_revenue_service irs or respondent issued a notice_of_deficiency dated date determining deficiencies and additions to tax in the following amounts year deficiency dollar_figure big_number additions to tax sec_6651 sec_6651 dollar_figure big_number dollar_figure big_number sec_6654 dollar_figure big_number as discussed more fully below the parties have stipulated petitioners’ correct_tax liability for each year one result of that stipulation is that petitioners now have an overpayment for the issues remaining for decision are whether petitioners are liable for additions to tax under sec_6651 sec_6651 and sec_6654 for and whether petitioners may be allowed a credit against their liability for their overpayment findings_of_fact some of the facts have been stipulated and are so found petitioners are married and they resided in florida when they filed their petition with the court before the years at issue mr wolfington served as ceo of carey international carey a well-known limousine company in he ended his all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar employment with carey and was elected chairman of the world travel tourism council a london-based trade organization for tax_year petitioners filed an untimely joint federal_income_tax return and reported a tax_liability of dollar_figure during and mr wolfington received severance payments from carey which withheld federal_income_tax from those payments mr wolfington’s new job required extensive international travel but did not provide him the support staff to which he had grown accustomed mrs wolfington was recovering from a significant illness during in petitioners sold the house in which they had lived for more than years during that 30-year period petitioners had made numerous home improve- ments however they kept no contemporaneous record of what those improve- ments cost petitioners knew that they were required to file federal_income_tax returns for and and they sought and received extensions of time to file they nevertheless failed to file returns by the due dates as extended as a result the irs prepared substitutes for returns sfrs for and pursuant to sec_6020 the irs then used the sfrs to prepare a notice_of_deficiency which it issued to petitioners on date petitioners timely petitioned this court seeking redetermination of the deficiencies three weeks after filing their petition petitioners mailed to the irs form sec_1040 u s individual_income_tax_return for and before receiving these returns on date the irs had received no tax_return or claim_for_refund from petitioners relating to or with this new information the irs determined a smaller deficiency for and an overpayment for the overpayment was attributable to the fact that the amounts carey had withheld for exceeded the revised tax_liability that the irs determined using the information reported on petitioners’ late-filed returns the irs recalculated their income_tax liabilities as follows petitioners objected to the use of the term deficiency in the stipulation of facts because the amounts shown as deficiencies were computed without regard to withholding credits deficiency is a term of art in this context sec_6211 defines deficiency as the correct_tax for a year minus the sum of the amount shown as tax by the taxpayer upon his return and amounts previously assessed thus petitioners’ withholding credits for and do not enter into the computation of the relevant deficiencies see sec_6211 had petitioners filed timely tax returns for and there would have been amount s shown as tax on those returns and the deficiencies determined in the 90-day letter would have been reduced pro tanto as it is petitioners did not file returns before the 90-day letter was issued and the deficiencies determined do not reflect withholding credits year deficiency dollar_figure big_number tax withheld dollar_figure big_number liability over- payment dollar_figure big_number additions to tax sec_6651 sec_6651 sec_6654 dollar_figure --- dollar_figure --- dollar_figure --- the additions to tax set forth above plus the creditability of the overpay- ment are the remaining issues in dispute opinion i burden_of_proof respondent bears the burden of production for the additions to tax see sec_7491 once respondent meets his burden of production petitioners bear the burden_of_proof including the burden of proving reasonable_cause for late payment or late filing see rule a 116_tc_438 a party claiming equitable_recoupment bears the burden of proving that it applies 101_tc_551 ii additions to tax a sec_6651 --failure to file sec_6651 provides for an addition_to_tax when a taxpayer fails to file a return timely unless the taxpayer proves that the failure was due to reason- able cause and not due to willful neglect late filing of a return is due to reasonable_cause i f the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs for each month or fraction thereof for which such failure continues sec_6651 add sec_5 of the tax required to be shown on such return up to a maximum addition of the parties stipulated that petitioners did not file a timely return for but petitioners assert that their failure was due to reasonable_cause at trial peti- tioners advanced two explanations for their failure_to_file timely they did not file a return because they thought they owed no tax and they did not file a return on time because they needed additional time to gather information about the cost_basis of their home which they sold at a gain during that year neither explanation suffices to demonstrate the ordinary business care and prudence the regulations require first petitioners’ belief that a return for if prepared would show no payment due provides no justification for neglecting to prepare and file that return even if petitioners’ tax_liability for had been fully satisfied by withholding at the source they would still have been required to file a return because their gross income for comfortably exceeded the threshold for nonfilers a3 taxpayer’s mistaken belief that he or she need not file a return is not reasonable_cause 26_tc_528 aff’d 243_f2d_954 4th cir ruggeri v commissioner tcmemo_2008_300 96_tcm_511 second petitioners’ assertion that they needed five additional years to gather information concerning the cost of their home improvements is both uncon- vincing and misguided if petitioners could not access the relevant records by the extended filing deadline they should have filed a return to the best of their ability and later filed an amended_return to correct any errors see 79_tc_298 elec neon inc v com- missioner 56_tc_1324 aff’d without published opinion 496_f2d_876 5th cir a person does not need tax expertise to recognize this common sense solution petitioners’ accountant credibly testified that petitioners did not have as of date all the information necessary to compute their income_tax for married couples filing jointly were required to file a return if both taxpayers were over and their combined gross_income exceeded dollar_figure see sec_6012 lower thresholds applied for married couples filing jointly if one or both taxpayers were under the age of see sec_6012 liability he therefore secured an extension of time until date to file the return but petitioners did not supply him with cost-basis information concerning the sale of their home until date more than five years after this sale occurred and they did not submit a final accounting of their home improvement costs until date almost seven years after this sale occurred no amount of international travel excuses delays of this magnitude mr wolfington testified that his wife’s illness was one of the distractions whose cumulative effect prevented petitioners from timely filing their return while we are sympathetic to mrs wolfington’s illness petitioners did not provide any evidence that her illness alone or cumulatively had a direct impact on petitioners’ ability to file their return as required petitioners’ apparent indifference toward their income_tax obligations was suggested by mr wolfington at trial when he said o ur belief was that there’d be no tax penalty and that the gun-to-the-head deadline was not serious we hope that experience is a good teacher we find that petitioners lacked reasonable_cause for failing to file their return timely and accordingly sustain the sec_6651 addition_to_tax for b sec_6651 --failure to pay sec_6651 provides for an addition_to_tax when a taxpayer fails to pay the tax shown on a return timely unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect a substitute for return prepared by the irs pursuant to sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 see sec_6651 for each month or fraction thereof for which a failure to pay continues sec_6651 adds of the tax required to be shown on such return up to a maximum addition of the parties agree that petitioners did not file their return timely and that the irs prepared an sfr for that met the requirements of sec_6020 however petitioners assert that their failure to pay was due to reasonable_cause the excuses they offer for late payment are the same excuses they offered for late filing as discussed above these excuses do not constitute reasonable_cause we accordingly sustain the sec_6651 addition_to_tax for c sec_6654 a --failure to pay estimated_tax sec_6654 provides for an addition_to_tax when an individual under- pays the required estimated_tax the estimated_tax due is equal to the lesser_of i of the tax due for that year or ii of the tax due for the preceding year if a taxpayer has filed a return for the preceding year sec_6654 tax withheld at the source is counted as a payment in determining whether the taxpayer has paid the required estimated_tax sec_6654 reasonable_cause is not a defense to the sec_6654 addition_to_tax 75_tc_1 petitioners’ income_tax_liability for is dollar_figure of which equals dollar_figure petitioners filed a return and had a income_tax_liability of dollar_figure petitioners owed estimated_tax equal to the lesser_of these amounts dollar_figure but they paid only dollar_figure through withholding from mr wolfington’s wages we accordingly sustain the sec_6654 addition_to_tax for iii creditability of overpayment we turn next to petitioners’ contention that the stipulated overpayment of dollar_figure for should be credited against the deficiency and additions to tax that we have sustained for sec_6511 outlines the various periods of the required_annual_payment i sec_90 of the tax_shown_on_the_return or if no return is made of the tax for such year sec_6654 returns submitted after the irs has mailed a notice_of_deficiency for a particular year are not considered filed for purposes of sec_6654 see 121_tc_308 thus petitioners did not file a return for and the amount is based on the tax due limitation for filing a claim_for_refund of overpaid tax in situations where as here a taxpayer does not file a return he has two years from the time the tax was paid to file a refund claim sec_6511 for calendar_year taxpayers tax deducted and withheld at the source is deemed paid on april of the following year see sec_6513 no refund is permitted unless a claim_for_refund is made within the two-year period of limitation prescribed in sec_6511 the only tax petitioners paid for was the amount withheld from mr wolfington’s wages this tax was deemed paid on date see sec_6513 petitioners were therefore required to make a claim_for_refund by date petitioners did not make a claim_for_refund until after this suit commenced in and they did not pay any amount of tax after the mailing of the notice_of_deficiency see sec_6512 petitioners’ claim for a refund is therefore barred by statute because a credit is otherwise time barred petitioners ask the court to apply the doctrine_of equitable_recoupment to credit their overpayment against sec_6511 prescribes a longer period of limitation--three years--when a taxpayer files a return a substitute for return is not a return filed by a taxpayer for purposes of sec_6511 115_tc_316 thus the two-year rather than three-year period of limitation applies sec_6511 petitioners’ claim for a refund would be untimely even if they had the benefit of the longer period of limitation their deficiency equitable_recoupment is an affirmative defense that allows a taxpayer to reduce the amount of a deficiency by the amount of a time- barred overpayment 130_tc_54 sec_6214 grants the court jurisdiction to consider claims of equitable_recoupment the party raising an affirmative defense must specifically plead it or else it is waived see rule petitioners did not plead equitable_recoupment in their petition and they have not moved to amend their petition so they have waived this defense if petitioners had moved to amend their petition to assert this defense we would have denied that motion the court should not grant leave to amend where the requesting party cannot prevail on the merits see estate of lee v commissioner tcmemo_2009_303 98_tcm_657 and petitioners do not have a meritorious claim for equitable_recoupment equitable_recoupment is an equitable remedy to prevent injustice where the government has taxed a single transaction item or taxable_event under two incon- sistent theories 494_us_596 n the party claiming the benefit of an equitable_recoupment defense must prove that it applies menard inc t c pincite to prevail on a claim of equitable_recoupment the taxpayer must demonstrate that the time for refund_or_credit of the overpayment for which recoupment is sought has expired the time- barred overpayment arose out of the same transaction item or taxable_event as the deficiency before the court and the transaction item or taxable_event has been inconsistently subjected to two taxes see 329_us_296 menard inc t c pincite while the time for petitioners to request a refund has clearly expired they have not shown that the other elements of equitable_recoupment would apply each tax_year is the origin of a new tax_liability and each year stands on its own auto club of mich v commissioner 353_us_180 333_us_591 unless there is a substantive tax nexus between two tax years the liability and the overpayment will not be viewed as arising from the same transaction or taxable_event see 113_tc_6 requiring a transactional nexus between different tax years in an equitable_recoupment case aff’d 264_f3d_904 9th cir equitable_recoupment is intended to enable courts to view a single transaction as a whole not to allow one transaction to offset another elec storage battery co u s pincite petitioners have failed to show any transactional nexus or other connection between their and tax years they therefore cannot show that their overpayment arises from the same transaction as the liability petitioners have likewise failed to show that any transaction has been inconsistently subjected to two taxes see eg 706_f2d_871 8th cir same transaction subject_to both a valid and an invalid estate_tax estate of branson t c pincite inconsistent treatment of same transaction for purposes of income and estate_tax as stated above petitioners have not shown the requisite transactional nexus between the income_tax overpayment and the income_tax_liability to establish that they have a single transaction and the irs has not sought to apply any_tax inconsistently the statute_of_limitations on refunds would be meaningless if equitable_recoupment enabled taxpayers to have an income_tax overpayment for any year credited against an income_tax deficiency for any year as the supreme court wrote in elec storage battery co u s pincite it probably would be all but intolerable to have an income_tax system under which there never would come a day of final settlement and which required both the taxpayer and the government to stand ready forever and a day to produce vouchers prove events establish values and recall details of all that goes into an income_tax contest hence a statute of limitation is an almost indispensable element of fairness as well as of practical administration of an income_tax policy the doctrine_of equitable_recoupment is not an invitation to ignore the statute_of_limitations even if they had properly pleaded this defense in their petition petitioners would have no meritorious claim for equitable_recoupment to reflect the foregoing decision will be entered under rule
